



SECOND AMENDMENT dated as of August 9, 2016 (this “Amendment”), to the Credit
Agreement dated as of November 24, 2014, as amended as of February 26, 2016 (the
“Credit Agreement”), among TRIMBLE NAVIGATION LIMITED, a California corporation
(the “Company”), the SUBSIDIARY BORROWERS from time to time party thereto, the
LENDERS from time to time party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
WHEREAS, the Company has requested that the Credit Agreement be amended as set
forth herein and the Lenders whose party hereto have agreed so to amend the
Credit Agreement;
NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Lenders party hereto (constituting the
Required Lenders) hereby agree as follows:
SECTION 1.     Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Credit Agreement.
SECTION 2.     Amendment. Effective as of the Amendment Effective Date, the
definition of “Continuing Director” in Section 1.01 of the Credit Agreement is
amended to read as follows:
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election, in each case either by specific vote or by approval of a
proxy statement issued by the Company on behalf of its entire board of directors
in which such individual is named as a nominee for director.
SECTION 3.     Effectiveness of Amendment. The amendment to and Credit Agreement
provided for herein shall become effective on the date (the “Amendment Effective
Date”) on which it shall have been executed by the Company and by the
Administrative Agent with the consent in writing of the Required Lenders.
SECTION 4.     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any Issuing Banks or the Lenders under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations,




[[NYCORP:3529827v4:3112D: 08/15/2016--02:09 PM]]

--------------------------------------------------------------------------------




covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which, as amended hereby, are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. On and after the Amendment
Effective Date, any reference to the Existing Credit Agreement in any Loan
Document shall mean the Restated Credit Agreement.
SECTION 5.     Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 6.     Governing Law; Consent to Jurisdiction, Etc. The provisions of
Sections 11.11 and 11.12 of the Credit Agreement shall apply, mutatis mutandis,
to this Amendment as if set forth in full herein.






[[NYCORP:3529827v4:3112D: 08/15/2016--02:09 PM]]

--------------------------------------------------------------------------------


SECOND AMENDMENT TO THE
CREDIT AGREEMENT DATED AS OF NOVEMBER 24, 2014
OF TRIMBLE NAVIGATION LIMITED


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the date first above written.


TRIMBLE NAVIGATION LIMITED,
By:
John E. Huey
 
Name: John E. Huey
 
Title: Vice President and Treasurer





JPMORGAN CHASE BANK, N.A., as Administrative Agent, pursuant to written consents
executed by the Required Lenders,
By:
Caitlin Stewart
 
Name: Caitlin Stewart
 
Title: Vice President







[[NYCORP:3529827v4:3112D: 08/15/2016--02:09 PM]]